Citation Nr: 1622500	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The claims on appeal were perfected separately; however they have been merged on appeal.

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO. In regard to the claim of entitlement to service connection for tinnitus, the Veteran testified in August 2011 at a hearing before the undersigned Veterans Law Judge, via videoconference. Transcripts of those hearings are associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior March 2015 remand, the Board instructed the AOJ to have the Veteran examined for a necessary medical opinion. In particular, the examiner was to be asked to review the Veteran's claims file and provide an opinion in regard to the etiology of the Veteran's tinnitus. Further, the March 2015 remand instructed the examiner to provide a medical explanation for accepting or rejecting the Veteran's statement regarding his history of tinnitus since military service. Additionally, the examiner was required to support the medical opinion with a citation from a medical treatise or known medical principals. Lastly, the March 2015 remand specifically informed the examiner that any opinion based merely on the lack of evidence in the claims file and length of time between service and his present diagnosis will be considered inadequate.

Two addendum opinions were provided on July 23, 2015. In the first July 2015 addendum, the examiner merely noted the re-review of the claims folder before concluding that his previous June 2012 opinion that the Veteran's tinnitus is not related to his military service remains unchanged. A few hours later, the examiner provided a second addendum explaining his addendum opinion is based on the lack of significant threshold shifts in service and complaints (a rationale the Board specifically informed the examiner would be deemed inadequate). 

Since the March 2015 remand instructions specifically requested the examiner to address the Veteran's statements in support of his tinnitus claim, as well as support any opinion with known medical principles or a medical treatise, and this was not done, the Board finds there was not the required compliance with the remand directives. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.   There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Such is not the case here, however. In this particular instance, without an adequate opinion supported based on the entire record, the Board does not have the information needed to appropriately decide this claim.

Additionally, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the issue of tinnitus. Specifically, the Board questions whether the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim for entitlement to service connection could have an impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion regarding the etiology of the Veteran's current tinnitus from an examiner other than the July 2015 and June 2012 examiner. The claims file and a copy of this remand must be made available to the examiner. (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.) 

The VA examiner should review the entire record pertaining to the Veteran's tinnitus, to specifically include the Veteran's statements regarding his in-service noise exposure, any post-service occupational and recreational noise exposure, and history of symptomatology, to include his assertions that tinnitus commenced during his active service and has continued since. 

Thereafter, the VA examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current tinnitus had onset in service or is otherwise related to his military service, to include his in-service noise exposure. The examiner must give a medical explanation for accepting or rejecting the Veteran's statements regarding his history of tinnitus since military service. Any opinion given should be supported by citation to medical treatise evidence or known medical principles. The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

2. After the requested development has been completed, the opinion should be reviewed to ensure that it complies with the directives of this remand. If it is deficient in any manner, it should be returned to the VA examiner for corrective action.

3. If the issue of entitlement to service connection for tinnitus is granted, obtain a VA medical opinion in regard to the claim for TDIU claim. The claims file, to include all newly associated evidence, should be made available for the examiner to review and the opinion should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to what impairment, if any, the Veteran's service-connected disabilities have on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




